DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0060666 to Evans (“Evans”).  Regarding claims 1 and 4, Evans discloses a redox flow cell having a cathode chamber including a cathode and an anode chamber containing an anode, with the electrodes separated by a membrane.  Each of the anode and cathode electrode include raised ridges to create flow paths for the associated electrolyte to flow through.  Each of the cathode and anode may be made from carbon material or titanium, among other materials.
Further regarding claim 3, as can be seen in Figure 4, the width of the ridges/elevations is less than their height, thereby providing short and long sides.
Further regarding claim 4, the ridges and corresponding flow paths extend parallel to one another down the length of the electrode chamber.
Further regarding claim 7, as shown in Fig. 2 the cathode is in contact with the membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans.  Evans is applied as described above.  Further regarding claims 7-10, Evans discloses carbon as a material for fabrication of the electrodes, but does not specifically mention a fiberous carbon.  Nonetheless, the person of ordinary skill in the art would recognize various carbon nanotube and carbon fiber infused structures to be what is typically used as a conductive carbon electrode substrate.  Thus, their inclusion is considered to be nothing more than the obvious use of a commonly known material for its intended purpose.  Regarding the amount of carbon and the presence of other materials on the fibers, the Office notes that use of composites of the disclosed materials is nothing more than the use of two or more known materials, in combination, for their intended purpose.  Balancing the amounts would be a simple design choice based on cost, weight, and performance concerns for a specific project.
Claims 2, 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied above in view of U.S. Patent Application Publication No. 2014/0050947 to Donnelly (“Donnelly”).  Regarding claims 2, 5, and 6, Evans is silent regarding the use of lead or bismuth as the material for making an anode or cathode electrode from.  However, Donnelly notes that lead is a common material .
Further regarding claim 13, Evans is silent regarding a polyoxometalate.  Donnelly further notes that polyoxometalates are a common form of redox active mateirals in the electrolyte because they can allow for more than one electron to transfer at a time.  Accordingly, the person of ordinary skill in the art at the time of invention would have had reason to provide the redox active salts of the electrolyte in Evans in polyoxometalate form.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest a rod or ball electrode in combination with the required elevations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WYATT P MCCONNELL/Examiner, Art Unit 1727